     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 1 of 14 Page ID #:83



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MATTHEW J. ROSENBAUM
 4   California State Bar No. 319700
     Assistant United States Attorney
 5   General Crimes Section
          1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2400
          Facsimile: (213) 894-0141
 8        E-mail:    matthew.rosenbaum@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
     UNITED STATES OF AMERICA,              No. CR No. 19-73-DSF
14
               Plaintiff,                   GOVERNMENT’S SENTENCING POSITION
15                                          FOR DEFENDANT GUILLERMO TOMAS
                     v.                     GONZALEZ; SUGGESTED STATEMENT OF
16                                          SENTENCE
     GUILLERMO TOMAS GONZALEZ,
17    aka “Guillermo Gonzalez,”             Sentencing Date:    Dec. 2, 2019
      aka “Xavier Francisco                 Sentencing Time:    8:30 a.m.
18    Montalvan,”                           Location:     Courtroom of the
                                                          Hon. Dale S. Fischer
19             Defendant.

20

21

22

23        Plaintiff United States of America, by and through its counsel
24   of record, the United States Attorney for the Central District of
25   California and Assistant United States Attorney Matthew J.
26   Rosenbaum, hereby files its sentencing position relating to
27   defendant GUILLERMO TOMAS GONZALEZ.
28

                                            1
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 2 of 14 Page ID #:84




 1        The government’s position regarding sentencing is based upon

 2 the attached memorandum of points and authorities, the files and

 3 records in this case, the Modified Presentence Report (“PSR”), and

 4 any other evidence or argument that the Court may wish to consider

 5 at the time of sentencing.        The government respectfully requests the

 6 opportunity to supplement its position or respond to defendant as

 7 may become necessary.

 8   Dated: November 18, 2019            Respectfully submitted,

 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         BRANDON D. FOX
11                                       Assistant United States Attorney
                                         Chief, Criminal Division
12

13
                                           /s/ Matthew J. Rosenbaum
14                                       MATTHEW J. ROSENBAUM
                                         Assistant United States Attorney
15
                                         Attorneys for Plaintiff
16                                       UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 3 of 14 Page ID #:85



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        This case stems from defendant GUILLERMO TOMAS GONZALEZ’s

 4   unlawful re-entry into the United States following deportation, in

 5   violation of 8 U.S.C. § 1326, and the parties have entered into a

 6   binding plea agreement pursuant to Federal Rule of Criminal

 7   Procedure 11(c)(1)(C) to resolve this matter under the United States

 8   Attorney’s Office’s Illegal Re-entry Fast Track Program.           Pursuant

 9   to the plea agreement, defendant pleaded guilty to a single-count

10   information charging a violation of 8 U.S.C. § 1326(a), Illegal

11   Alien Found in the United States Following Deportation.

12        The parties have agreed that a sentence of 18 months is

13   appropriate in this case, assuming Criminal History Category VI, and

14   taking into account the factors listed in 18 U.S.C. § 3553(a) and

15   the benefits and obligations of the Fast Track Program plea

16   agreement.   By agreeing to resolution under the Fast Track Program,

17   defendant has conferred benefits upon the government, including:

18   (1) a waiver of the right to litigate most challenges pre-trial or

19   at sentencing; (2) a quick and efficient guilty plea and sentencing

20   in this case; and (3) a waiver of the right to appeal the conviction

21   and sentence, with certain exceptions, if the Court imposes the

22   agreed-upon sentence.     In acknowledgement of those benefits, and

23   balancing them against aggravating factors such as defendant’s

24   criminal history and history of deportation, the plea agreement

25   contemplates a two-level early disposition program departure and a

26   sentence at the low end of the resulting sentencing guidelines

27   range.   Additionally, the parties have agreed to a one-year period

28   of supervised release, which would provide an added measure of
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 4 of 14 Page ID #:86



 1   deterrence and protection that is warranted based on the particular

 2   facts and circumstances of this case.

 3         Based upon all of these factors, the calculations set forth in

 4   the PSR, and the appropriate sentencing considerations under 18

 5   U.S.C. Section 3553(a), the government respectfully recommends, as

 6   the parties stipulated in the plea agreement, that the Court impose

 7   the following sentence: (1) a 18-month term of imprisonment; (2) a

 8   one-year period of supervised release, pursuant to U.S.S.G. §§ 5D1.1

 9   and 5D1.2(b); and (3) a $100.00 special assessment.

10   II.   BACKGROUND AND SENTENCING GUIDELINES CALCULATIONS

11         At his change of plea hearing, defendant admitted that he is a

12   citizen of Mexico and that he knew he was an alien, that is, not a

13   natural-born or naturalized citizen or national of the United

14   States.    Defendant further admitted that:

15         - He was lawfully deported or removed from the United States on

16             or about October 23, 2015 and May 18, 2017, and that

17             subsequent to his most recent deportation or removal,

18             defendant knowingly and voluntarily re-entered and thereafter

19             remained in the United States.

20         - He re-entered and remained in the United States without the

21             consent of the Attorney General or the Secretary of Homeland

22             Security, or of any authorized representative of either

23             official, to reapply for admission or to otherwise re-enter

24             and remain in the United States.

25         - After he re-entered and remained in the United States, on or

26             about October 20, 2018, immigration authorities found

27             defendant in Los Angeles County, within the Central District

28

                                            2
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 5 of 14 Page ID #:87



 1           of California, after defendant had physically crossed the

 2           border of the United States.

 3        Defendant further admitted that on or about August 8, 2018, he

 4   was convicted of a felony, namely, Assault with Force Likely to

 5   Produce Great Bodily Injury, in violation of California Penal Code

 6   Section 245(a)(4), for which he was sentenced to 388 days’

 7   imprisonment.

 8        On October 21, 2019, the United States Probation and Pretrial

 9   Services Office (“USPO”) disclosed a Modified Presentence Report for

10   defendant, calculating a criminal history category of VI based on 15

11   criminal history points.     The government concurs with the USPO’s

12   criminal history calculation and agrees that defendant’s criminal

13   history yields a criminal history category of VI.

14        Pursuant to the terms of the binding plea agreement filed in

15   this case, the parties have stipulated to a total offense level of 8

16   based on the following calculation: a base offense level of eight

17   pursuant to U.S.S.G. § 2L1.2(a), plus a 4-level increase pursuant to

18   U.S.S.G. § 2L1.2(b)(3)(D), minus two levels for acceptance of

19   responsibility under U.S.S.G. § 3E1.1, and minus two levels pursuant

20   to a downward departure for early disposition under U.S.S.G.

21   § 5K3.1.

22        The parties have agreed that an appropriate sentence for

23   defendant is one including a sentence of imprisonment at the low end

24   of the range determined by this total offense level and defendant’s

25   criminal history category without any departure based on inadequacy

26   of criminal history under U.S.S.G. § 4A1.3.         The parties have

27   further agreed not to seek, argue, or suggest that any other

28   specific offense characteristics, adjustments, departures, or

                                            3
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 6 of 14 Page ID #:88



 1   variances in sentence pursuant to the Sentencing Guidelines and/or

 2   the factors set forth in 18 U.S.C. § 3553(a) be imposed.

 3   III. ARGUMENT

 4        A.    GOVERNMENT’S SENTENCING RECOMMENDATION

 5        Based on a total offense level of 8 and a criminal history

 6   category of VI, the resulting advisory range is 18 to 24 months’

 7   imprisonment.     (PSR ¶ 37).   The government respectfully recommends,

 8   as the parties stipulated in the binding plea agreement, that the

 9   Court impose a low-end sentence of 18 months’ imprisonment, followed

10   by a one-year period of supervised release subject to certain

11   conditions to which the parties previously agreed, and a special

12   assessment of $100.

13        The agreed-upon 18-month sentence is appropriate, reasonable,

14   and not greater than necessary, in light of all the factors the

15   Court must consider under 18 U.S.C. § 3553(a).         That sentence

16   reflects the seriousness of defendant’s crime of illegally re-

17   entering the United States following deportation.           Moreover,

18   defendant’s criminal history demonstrates that a meaningful sentence

19   is needed to ensure sufficient deterrence to future violent criminal

20   conduct and illegal re-entry into the United States.          These

21   concerns, however, must be balanced against the mitigating factors

22   in this case, particularly the early and efficient resolution of

23   this case under the Fast Track Program.        Defendant’s early

24   acceptance of responsibility and acknowledgment of guilt not only

25   result in a benefit to the government and the judicial system by

26   promoting finality and reducing the resources that must be devoted

27   to this case, but also diminish somewhat the likelihood of

28   recidivism.     For these reasons, the government has agreed to

                                            4
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 7 of 14 Page ID #:89



 1   recommend an early disposition departure and a sentence at the low

 2   end of the advisory guidelines range, followed by a one-year term of

 3   supervised release.

 4        The parties’ agreed-upon sentence of 18 months in prison would

 5   also serve to promote respect for the immigration and criminal laws,

 6   deter defendant and others from illegally re-entering the United

 7   States, and protect the public from future crimes by this defendant.

 8   Such a sentence is consistent with sentences received by other

 9   Section 1326 offenders in this District who qualify for early

10   disposition, thus avoiding unwarranted sentencing disparities.

11   Accordingly, the government respectfully recommends, as the parties

12   stipulated in the Rule 11(c)(1)(C) plea agreement, that the Court

13   impose a low-end sentence of 18 months’ imprisonment.

14        B.    IMPOSITION OF SUPERVISED RELEASE
15        The Sentencing Guidelines advise that sentencing courts
16   ordinarily should not impose a term of supervised release for aliens
17   who are likely to be deported after a period of imprisonment. See
18   U.S.S.G. § 5D1.1(c).     The commentary provides that “[t]he court
19   should, however, consider imposing a term of supervised release on
20   such a defendant if the court determines it would provide an added
21   measure of deterrence and protection based on the facts and
22   circumstances of a particular case.”       U.S.S.G. § 5D1.1, comment.
23   (n.5).    In this case, defendant will likely be deported following
24   his term of imprisonment.      However, for the following reasons, the
25   government urges the Court to impose a one-year term of supervised
26   release, as the parties stipulated in the binding plea agreement.
27        District courts have wide latitude in imposing conditions of
28   supervised release.    United States v. Blinkinsop, 606 F.3d 1110,

                                            5
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 8 of 14 Page ID #:90



 1   1118 (9th Cir. 2010); United States v. Weber, 451 F.3d 552, 557 (9th

 2   Cir. 2006).   A sentencing court even has broad discretion to impose

 3   conditions of supervised release in addition to those mandated by

 4   statute.   18 U.S.C. § 3583(d) (district court may impose “any

 5   condition set forth as a discretionary condition of probation in

 6   section 3563(b) and any other condition it considers to be

 7   appropriate.”).    The Sentencing Guidelines, tracking the language of

 8   18 U.S.C. Section 3553(a) concerning imposition of sentence,

 9   recognize this broad discretion:

10        The [district] court may impose other conditions of

11        supervised release to the extent that such conditions are

12        (1) reasonably related to (A) the nature and circumstances

13        of the offense and the history and characteristics of the

14        defendant; (B) the need for the sentence imposed to afford

15        adequate deterrence to criminal conduct; (C) the need to

16        protect the public from further crimes of the defendant;

17        (D) the need to provide the defendant with needed

18        educational or vocational training, medical care, or other

19        correctional treatment in the most effective manner; and

20        (2) involve no greater deprivation of liberty than is

21        reasonably necessary for the purposes set forth above and

22        are consistent with any pertinent policy statements issued

23        by the Sentencing Commission.

24   U.S.S.G. § 5D1.3(b).

25        In this case, a one-year term of supervised release is

26   specified in the binding plea agreement, and the parties’ bargain

27   should be honored.    (Plea Agreement, ¶ 13).       The imposition of

28   supervised release would provide an “added measure of deterrence and

                                            6
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 9 of 14 Page ID #:91



 1   protection,” that is warranted under the facts of this case.            See

 2   U.S.S.G. § 5D1.1, cmt. n.5.      First, in light of defendant’s prior

 3   deportation, the imposition of a one-year supervised release term

 4   would provide a needed additional incentive for defendant to refrain

 5   from unlawfully returning to the United States.         If defendant were

 6   unlawfully to re-enter, the terms of defendant’s supervised release

 7   could be deemed violated, regardless of whether the government

 8   sought another Section 1326 prosecution.        Second, the Court should

 9   also order a one-year term of supervised release because defendant

10   poses a danger to the community due to his criminal history.            See

11   U.S.S.G. § 5D1.1, comment. (n.3(A), (B)) (noting factors to be

12   considered in determining whether to impose a term of supervised

13   release and stating that “[t]he court should give particular

14   consideration to the defendant’s criminal history (which is one

15   aspect of the ‘history and characteristics of the defendant’”).

16         Since the Sentencing Guidelines are advisory only, and in light

17   of the broad discretion afforded the Court in this area, the

18   government recommends that the Court find, consistent with the

19   commentary to Section 5D1.1, that supervised release is appropriate

20   under the facts and circumstances of this case.         See United States

21   v. Apodaca, 641 F.3d 1077, 1081 (9th Cir. 2011) (Sentencing

22   Guidelines for supervised release are advisory only); Blinkinsop,

23   606 F.3d at 1118; Weber, 451 F.3d at 557.        Accordingly, in addition

24   to a 18-month term of imprisonment, this Court should impose a one-

25   year term of supervised release.

26   IV.   CONCLUSION

27         The government respectfully recommends, as the parties

28   stipulated, that the Court impose a sentence of 18 months’

                                            7
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 10 of 14 Page ID #:92



 1   imprisonment, followed by a one-year period of supervised release,

 2   and a mandatory special assessment of $100.

 3        The government provides for the Court’s consideration the

 4   attached statement of sentence.

 5

 6   Dated: November 18, 2019            Respectfully submitted,

 7                                       NICOLA T. HANNA
                                         United States Attorney
 8
                                         BRANDON D. FOX
 9                                       Assistant United States Attorney
                                         Chief, Criminal Division
10

11                                         /s/ Matthew J. Rosenbaum
                                         MATTHEW J. ROSENBAUM
12                                       Assistant United States Attorney

13                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 11 of 14 Page ID #:93



 1                        SUGGESTED STATEMENT OF SENTENCE

 2        Based upon the parties’ stipulations in the binding plea

 3   agreement, as well as the Modified Presentence Report prepared by

 4   the United States Probation and Pretrial Services Office in this

 5   matter, the Court finds that the information in the record is

 6   sufficient for the Court meaningfully to exercise its sentencing

 7   authority pursuant to 18 U.S.C. § 3553.

 8        It is ordered that the defendant shall pay to the United States

 9   a special assessment of $100, which is due immediately.           Any unpaid

10   balance shall be paid at $25 per quarter, and pursuant to the Bureau

11   of Prisons’ Inmate Financial Responsibility Program.

12        Pursuant to Section 5E1.2(e) of the Guidelines, all fines are

13   waived, as it is found that defendant does not have the ability to

14   pay a fine.

15        Pursuant to the Sentencing Reform Act of 1984, it is the

16   judgment of the Court that the defendant GUILLERMO TOMAS GONZALEZ is

17   hereby committed on the single-count information to the custody of

18   the Bureau of Prisons to be imprisoned for a term of 18 months.

19        Upon release from imprisonment, the defendant shall be placed

20   on supervised release for a term of one year under the following

21   terms and conditions:

22        1.    The defendant shall comply with the rules and regulations

23              of the U.S. Probation Office and General Order 18-10,

24              including, but not limited to, the condition that

25              defendant shall not commit another federal, state or local

26              crime;

27        2.    The defendant shall refrain from any unlawful use of a

28              controlled substance.      As directed by the Probation

                                            9
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 12 of 14 Page ID #:94



 1              Officer, the defendant shall submit to one drug test

 2              within 15 days of release from imprisonment.          Thereafter,

 3              defendant shall also submit to periodic drug testing as

 4              directed by the Probation Officer, not to exceed eight

 5              drug tests per month;

 6        3.    The defendant shall comply with the immigration rules and

 7              regulations of the United States, and when deported or

 8              removed from this country, either voluntarily or

 9              involuntarily, not re-enter the United States illegally.

10              The defendant is not required to report to the Probation

11              Office while residing outside of the United States;

12              however, within 72 hours of release from any custody or

13              any re-entry to the United States during the period of

14              Court-ordered supervision, the defendant shall report for

15              instructions to the U.S. Probation Office located at the

16              United States Courthouse, 312 North Spring Street, Suite

17              600, Los Angeles, California 90012.

18        4.    The defendant shall not obtain or possess any driver’s

19              license, Social Security number, birth certificate,

20              passport, or any other form of identification in any name,

21              other than the defendant’s true legal name, without the

22              prior written approval of the Probation Officer; nor shall

23              the defendant use, for any purpose or in any manner, any

24              name other than his true legal name.

25        5.    The defendant shall cooperate in the collection of a DNA

26              sample from the defendant.

27        Having carefully considered Section 5D1.1(c) of the Guidelines

28   and the accompanying commentary, the Court finds that a term of

                                           10
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 13 of 14 Page ID #:95



 1   supervised release is appropriate in this case for the reasons set

 2   forth by the government.      The Court further finds that the duration,

 3   terms, and conditions of supervised release ordered herein are

 4   reasonably related to the history and characteristics of the

 5   defendant, the need for the sentence imposed to afford adequate

 6   deterrence to criminal conduct, and the need to protect the public

 7   from further crimes of the defendant.        The Court also finds that the

 8   duration, terms, and conditions of supervised release ordered herein

 9   involve no greater deprivation of liberty than is reasonably

10   necessary for the purposes set forth above, and are consistent with

11   any pertinent policy statements issued by the Sentencing Commission.

12        After considering the aggravating and mitigating circumstances

13   discussed by the parties and the Probation Officer, the Court finds

14   the entire sentence as stated to be reasonable and appropriate given

15   consideration of the factors set forth in 18 U.S.C. § 3553,

16   including: under factor (a)(2)(B), the need for the sentence to

17   impress upon defendant and others the seriousness of his offense of

18   illegally returning to the United States and deter him,

19   specifically, and others, generally, from returning illegally;

20   under factor (a)(2)(C), the need for the sentence and defendant’s

21   anticipated subsequent deportation to protect the public from

22   further crimes of the defendant; and under factor (a)(6), the need

23   to avoid unwarranted sentencing disparities with other similarly

24   situated defendants convicted under the United States Attorney’s

25   Office’s Illegal Re-entry Fast Track Program.          The Court also

26   considered mitigating factors in this case, particularly defendant’s

27   guilty plea pursuant to the fast track early disposition program and

28   the resulting benefits to the government and judicial system,

                                           11
     Case 2:19-cr-00073-DSF Document 23 Filed 11/18/19 Page 14 of 14 Page ID #:96



 1   including the efficient use of the resources of this Court, the

 2   United States Probation Office, and the government.

 3        Also in its consideration, the Court has evaluated the

 4   Sentencing Guidelines as required by 18 U.S.C. § 3553(a)(4), and

 5   finds the calculations of the suggested sentence therein for this

 6   defendant under the present circumstances to be reasonable.

 7        The Court will therefore sentence defendant as previously

 8   stated, which is accordance with the binding plea agreement entered

 9   into by the parties under Fed. R. Crim. P. 11(c)(1)(C).

10        It is so ordered.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           12
